            Case 6:20-cv-00203-ADA Document 34 Filed 09/29/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


KAJEET, INC.,                                       ) CASE NO. 6:20-CV-203-ADA
                                                    )
                         Plaintiff,                 )
                                                    )
          vs.                                       )
                                                    )
LIGHTSPEED SOLUTIONS, INC.,                         )
                                                    )
                         Defendant.                 )


      DEFENDANT LIGHTSPEED SOLUTIONS, INC.’S REPLY IN SUPPORT OF ITS
              MOTION FOR INTRA-DISTRICT TRANSFER OF VENUE
         TO THE AUSTIN DIVISION OF THE WESTERN DISTRICT OF TEXAS

          In its response, Kajeet does not dispute that the private convenience factors, including

relative ease of access to sources of proof and cost of attendance of willing witnesses, weigh in

favor of transfer to Austin. D.I. 32, 1 (explaining that “[b]ased on the facts presented in

Lightspeed’s Motion, Kajeet would not otherwise oppose the intra-district transfer.”). Kajeet does

not dispute that this case lacks any connection to the Waco Division. And Kajeet does not dispute

that the Austin Division has the stronger interest in deciding this local dispute.

          Nevertheless, Kajeet opposes Lightspeed’s motion and seeks to keep this case in Waco

until the time of a trial in Austin 1 solely because two other matters, filed by Kajeet against other

defendants, are presently pending before this Court in the Waco Division.            Kajeet’s argument

suggests that the presence of these co-pending litigations somehow outweighs all the other factors

favoring transfer and is thus dispositive of the transfer analysis. Id. at pp. 1-2 (arguing that this




1
    Kajeet does not oppose holding the trial in the Austin Division. D.I. 32, 2.
          Case 6:20-cv-00203-ADA Document 34 Filed 09/29/20 Page 2 of 4




case should remain in Waco because “[d]oing so would avoid inefficiencies such as additional or

separate hearings on common matters including claim construction and discovery issues.”).

        Kajeet’s opposition to intra-district transfer on this basis is incorrect as a matter of law, and

thus should be rejected. The Federal Circuit has firmly rejected the idea that “the mere co-pendency

of related suits in a particular district would automatically tip the balance in non-movant’s favor

regardless of the existence of co-pending transfer motions and their underlying merits.” In re Google

Inc., No. 2017-107, 2017 WL 977038, at *2 (Fed. Cir. Feb. 23, 2017). Likewise, this Court has pointed

out that “considerations of judicial economy and the existence of co-pending litigation are not

dispositive in the transfer analysis.” Voxer, Inc. v. Facebook, Inc., 6:20-CV-00011-ADA, 2020 WL

3416012, at *5 (W.D. Tex. June 22, 2020) (Albright, J.). Since the co-pendency of these other actions

is Kajeet’s sole reason to oppose transfer, its argument should be rejected and the Court should transfer

this case to Austin, which is the clearly more convenient venue. D.I. 30.

        Kajeet’s contention that there are efficiencies in keeping the co-pending cases it has filed in

Waco is, at best, speculative. There is no guarantee that judicial economy will be afforded by keeping

this matter in the Waco Division. Keeping all matters venued in the Waco Division while in their

respective infancies does little to guarantee judicial efficiency when it remains unclear whether these

co-pending suits will actually proceed in the Waco Division due to transfer, settlement, or any other

number of intervening events that may occur during the pendency of the matters. Parus Holdings Inc.

v. LG Elecs. Inc., 6:19-CV-00432-ADA, 2020 WL 4905809, at *7 (W.D. Tex. Aug. 20, 2020)

(“Further, this case is in its early stages, meaning any increase in judicial economy from the Court's

experience in these early stages of litigation is likely to be limited.”) (Albright, J.).

        Consequently, this matter should be transferred to the Austin Division.




                                                      2
        Case 6:20-cv-00203-ADA Document 34 Filed 09/29/20 Page 3 of 4




Dated: September 29, 2020            Respectfully submitted,


                                      By: /s/ M. Brett Johnson
                                      Thomas M. Melsheimer
                                      State Bar No. 13922550
                                      tmelsheimer@winston.com
                                      M. Brett Johnson
                                      State Bar No. 00790975
                                      mbjohnson@winston.com
                                      Michael A. Bittner, Pro Hac Vice
                                      State Bar No. 24064905
                                      mbittner@winston.com
                                      WINSTON & STRAWN LLP
                                      2121 N. Pearl Street, Suite 900
                                      Dallas, TX 75201
                                      Telephone: (214) 453-6500
                                      Facsimile: (214) 453-6400

                                      William M. Logan
                                      State Bar No. 24106214
                                      wlogan@winston.com
                                      WINSTON & STRAWN LLP
                                      800 Capitol Street, Suite 2400
                                      Houston, TX 77002
                                      Telephone: (713) 651-2766
                                      Facsimile: (713) 651-2700

                                      Vivek V. Krishnan, Pro Hac Vice
                                      VKrishnan@winston.com
                                      WINSTON & STRAWN LLP
                                      35 W. Wacker Drive
                                      Chicago, IL 60601
                                      Telephone: (312) 558-5600
                                      Facsimile: (312) 558-5700

                                      Manish Mehta, Pro Hac Vice
                                      State Bar No. 6290204
                                      mmheta@beneschlaw.com
                                      Suzanne Alton de Eraso, Pro Hac Vice
                                      State Bar No. 6317254
                                      saltondeeraso@beneschlaw.com
                                      Samuel Ruggio, Pro Hac Vice
                                      State Bar No. 6321419
                                      sruggio@beneschlaw.com
                                      BENESCH FRIEDLANDER COPLAN &
                                      ARONOFF LLP
                                      3
      Case 6:20-cv-00203-ADA Document 34 Filed 09/29/20 Page 4 of 4




                                                71 South Wacker Drive, Suite 1600
                                                Chicago, IL 60606
                                                Telephone: (312) 212-4953
                                                Facsimile: (312) 767-9192

                                                ATTORNEYS FOR DEFENDANT
                                                LIGHTSPEED SOLUTIONS, INC.




                                CERTIFICATE OF SERVICE

        I hereby certify that, on September 29, 2020, the foregoing document was

electronically filed with the Clerk of Court using the Court’s CM/ECF system, which will

send notification of such filing to all counsel of record, including counsel of record for Plaintiff

Kajeet, Inc.



                                                        /s/ M. Brett Johnson
                                                            M. Brett Johnson




                                                4
